                                                                          Page 1 of 2


            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION




ZEBULUN L. MCCRIMAGER,

      Plaintiff,

v.                                                       4:18cv179–WS/MJF

BRODERIC ROBERSON and
NICHOLAS JONES,

      Defendants.



               ORDER ADOPTING THE MAGISTRATE JUDGE’S
                   REPORT AND RECOMMENDATION

      Before the court is the magistrate judge's report and recommendation (ECF

No. 70) docketed July 29, 2019. The magistrate judge recommends that Nicholas

Jones be dismissed from this action pursuant to Fed. R. Civ. P. 4(m). No objections

have been filed to the report and recommendation.

      The court has reviewed the record and has determined that the magistrate

judge's report and recommendation should be adopted. Accordingly, it is

ORDERED:

      1. The magistrate judge’s report and recommendation (ECF No. 70) is
                                                                          Page 2 of 2


hereby ADOPTED and incorporated by reference in this order.

      2. Defendant Nicholas Jones is DISMISSED from this action pursuant to

Fed. R. Civ. P. 4(m).

      3. The clerk shall note on the docket that Nicholas Jones has been dismissed

from the action.

      DONE AND ORDERED this           3rd    day of     September     , 2019.




                               s/ William Stafford
                               WILLIAM STAFFORD
                               SENIOR UNITED STATES DISTRICT JUDGE
